DETAILED ACTION

Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-20 are pending and examined in the instant Office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  According to MPEP Section 2106.03, claims 1-10 are directed to processes.  According to MPEP Section 2106.04(a)(2), claim(s) 1-10 is/are directed to the judicial exception of encoding genetic information.  The claims recite identifying genetic disease data and using the combination of disease data and quantum dots to calculate probabilities.  The claims recite using the selected number of quantum dots to represent probabilities associated with the diseases.  Claim 2 recites encoding applied to humans and mathematically analyzing wavelength data.  Claims 3-Diamond v. Diehr 450 U.S. 175 (1981), which was also found to be an abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception (i.e. MPEP Section 2106.05() because the steps in claims 1-10 besides the judicial exceptions are routine and conventional in the prior art.  The mixing of quantum dots and placing quantum dots in carriers are routine and conventional.  The review article of Chan et al. [Current Opinion in Biotechnology, volume 13, 2002, pages 40-46; on IDS] details numerous means by which quantum dots are placed in carriers and are mixed.

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

35 U.S.C. 103 Rejection #1:
1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chon et al. [Lasers and Electro-Optics, 2003, CLEO/Pacific Rim 2003;  The 5th Pacific Rim Conference, page 379; on IDS] in view of Han et al. [Nature Biotechnology, volume 129, 2001, pages 631-635; on IDS] in view of Craig et al. [Nucleic Acids Research, volume 18, 1990, pages 2653-2660; on IDS] in view of Ma et al. [US PGPUB 2013/0209447 A1].
Claim 1 is drawn to a method of using quantum dots for encoding in a carrier data from disease data.  The method comprises selecting quantities of quantum dots for encoding disease data information wherein each of the quantities of quantum dots comprises a selected number of quantum dots having a specific wavelength.  The method comprises mixing the quantum dots in the carriers.  The method comprises using the wavelengths of the quantum dots in the carrier to identify distinct diseases.  The method comprises using a respective quantum dot size to represent each of the diseases.  The method comprises using the selected numbers of quantum dots in the carrier to represent probabilities associated with the diseases.
Chon et al. studies the use of quantum dot nanocrystals for spectrally encoded optical data storage [title].  Chon et al. teaches use of different sized green and red quantum dots to encode data.  The relative peaks heights of green versus red quantum dots in Figure 1a of Chon et al. suggest probability of an event.
Chon et al. does not teach that each of the quantities of quantum dots comprises a selected number of quantum dots having a specified wavelength.  Chon et al. does not teach that this “event” is a disease.

Chon et al. and Han et al. do not teach that this “event” is a disease.
The document of Craig studies ordering of cosmid clones covering the HSV-1 genome [title].  Figure 5 of Craig et al. illustrates a set of cosmids representing the four isomers of the HSV-1 genome.  The binary matrix on the right of Figure 5 of Craig et al. suggests a probability of possessing a specific isomer trait of the HSV-1 genome.
Chon et al., Han et al., and Craig et al. do not teach that this “event” is a disease.
The document of Ma et al. studies methods and kits for predicting the risk of diabetes associated complications using genetic markers and arrays [title].  The abstract of Ma et al. teaches associating polymorphic genetic traits with diseases.
It would have been obvious to someone of ordinary skill in the art at the time of the effective filing date of the instant invention to modify the use of quantum dots to encode data representing the probability of an event of Chon et al. by use of the optical coding of the quantum dots within a carrier of Han et al. wherein the motivation would have been that the optical codes made by the quantum dots in carriers facilitates the encoding of quantum dots [Figure 5 of Han et al.].
It would have been obvious to someone of ordinary skill in the art at the time of the effective filing date of the instant invention to modify the use of quantum dots to 
It would have been obvious to someone of ordinary skill in the art at the time of the effective filing date of the instant invention to modify the use of quantum dots to encode data representing the probability of an event of Chon et al., the optical coding of the quantum dots within a carrier of Han et al., and the “event” being the trait of the HSV-1 genome of Craig et al. by use of associating genetic polymorphism traits with diseases as in Ma et al. wherein the motivation would have been that diseases are a physiological application of polymorphisms as diseases [abstract of Ma et al.].
:
35 U.S.C. 103 Rejection #2:
Claims 2-7 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chon et al. in view of Han et al. in view of Craig et al. in view of Ma et al. as applied to claim 1 above, in further view of Scholl et al. [US PGPUG 2010/0261153 A1; on IDS].
Claims 2-7 and 9-10 are further limiting wherein the genetic trait is of a person.
Chon et al., Han et al., Craig et al., and Ma et al. make obvious applying quantum dot encoding disease data, as discussed above.

Scholl et al. studies methods for direct fluorescent antibody detection in liquids [title].  Paragraph 81 of Scholl et al. teaches that HSV-1 is a common viral infection to humans.

With regard to claims 2-6, Chon et al. teaches that the green quantum dot and the red quantum dot have different sizes.  Specifically, Chon et al. teaches that the green quantum dot is 3 nm is diameter while the red quantum dot is 6 nm is diameter.  Figure 1a suggests comparing peaks heights to determine probability of an event.  Craig et al. teaches a genetic trait as a possible event.  Ma et al. associates genetic traits with diseases.

With regard to claim 7, it is interpreted that Figure 1 of Chon et al. and Figure 5 of Craig et al. are part of a health database.

With regard to claim 9-10, the probabilities of Chon et al. and Craig et al. suggest percentages.  Figure 5 of Craig et al. teaches the presence/absence patterns as a function of bas hybridization probe number.

It would have been obvious to someone of ordinary skill in the art at the time of the instant invention to modify the use of quantum dots to encode data representing the probability of an event of Chon et al. and Han et al. with the “event” being the trait of the HSV-1 genome of Craig et al. and association of genetic polymorphisms with diseases 

35 U.S.C. 103 Rejection #3:
Claims 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chon et al. in view of Han et al. in view of Craig et al. in view of Ma et al. as applied to claim 1 above, in further view of Hillendahl et al. [US PGPUG 2007/0065074 A1; on IDS].
Claims 11-20 are further limiting with apparatus limitations of a light source, a carrier, a scanner, and a carrier.
Chon et al., Han et al., Craig et al., and Ma et al. make obvious applying quantum dot encoding disease data, as discussed above.
Chon et al., Han et al., Craig et al., and Ma et al. do not teach the apparatus limitations.
Hillendahl et al. teaches a biochemical assay detection device using a fiber optic exciter [title].  Figure 1 of Hillendahl et al. illustrates the light excitation and scanning device.  Paragraph 17 of Hillendahl et al. teaches that the quantum dots are in a carrier.

With regard to claims 12-14 and 17-19, Chon et al. teaches that the green quantum dot and the red quantum dot have different wavelengths corresponding to the peaks in Figure 1a of Chon et al.  Figure 1a suggests comparing peaks heights to determine probability of an event.  Craig et al. teaches a genetic trait as a possible event.  Ma et al. associates genetic traits with diseases.

With regard to claims 15 and 20, the probabilities of Chon et al. and Craig et al. suggest percentages. Figure 5 of Craig et al. teaches the presence/absence patterns as a function of bas hybridization probe number.

It would have been obvious to someone of ordinary skill in the art at the time of the instant invention to modify the use of quantum dots to encode data representing the probability of an event of Chon et al. and Han et al. with the “event” being the trait of the HSV-1 genome of Craig et al. and association of genetic polymorphisms with diseases as in Ma et al. by use of apparatus limitations of Hillendahl et al. wherein the motivation would have been that the apparatus of Hillendahl et al. facilitates measuring quantum dots [paragraph 17 and Figure 1 of Hillendahl et al.].

35 U.S.C. 103 Rejection #4:
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chon et al. in view of Han et al. in view of Craig et al. in view of Ma et al. in view of Scholl et al. as applied to claims 1-7 and 9-10 above, in further view of Hillendahl et al. [US PGPUG 2007/0065074 A1; on IDS].
Claim 8 is further limiting wherein encoding genetic traits information further includes mixing the determined number of quantum dots of the identified quantum dot sizes into a carrier to encode the one or more genetic traits of the person in the carrier.
Chon et al., Han et al., Craig et al., Ma et al. and Scholl et al. make obvious applying quantum dot encoding disease data, as discussed above.

Hillendahl et al. teaches a biochemical assay detection device using a fiber optic exciter [title].  Figure 1 of Hillendahl et al. illustrates the light excitation and scanning device.  Paragraph 17 of Hillendahl et al. teaches that the quantum dots are in a carrier.
It would have been obvious to someone of ordinary skill in the art at the time of the instant invention to modify the use of quantum dots to encode data representing the probability of an event of Chon et al. and Han et al. with the “event” being the trait of the HSV-1 genome of Craig et al., association of genetic polymorphisms with diseases as in Ma et al., and the people infected with HSV-1 of Scholl et al. by use of apparatus limitations of Hillendahl et al. wherein the motivation would have been that the apparatus of Hillendahl et al. facilitates measuring quantum dots [paragraph 17 and Figure 1 of Hillendahl et al.].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20, respectively, of U.S. Patent No. 10,347,364 B2 in view of Ma et al. [US PGPUB 2013/0209447 A1.
The claims of ‘364 are directed to using quantum dots to encode data regarding genetic traits.  The claims of ‘364 conduct probability analyses on the data.  However, the claims of ‘364 do not limit the traits to be diseases.
The document of Ma et al. studies methods and kits for predicting the risk of diabetes associated complications using genetic markers and arrays [title].  The abstract of Ma et al. teaches associating polymorphic genetic traits with diseases.
It would have been obvious to someone of ordinary skill in the art at the time of the effective filing date of the instant invention to modify the use of quantum dots to encode data representing the probability of a trait as in the claims of ‘364 by use of associating genetic polymorphism traits with diseases as in Ma et al. wherein the motivation would have been that diseases are a physiological application of polymorphisms as diseases [abstract of Ma et al.].

E-mail Communications Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):


Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
No claim is allowed.

	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Russell Negin, whose telephone number is (571) 272-1083.  This Examiner can normally be reached from Monday through Thursday from 9:00 am to 5 pm and variable hours on Fridays.
	
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Karlheinz Skowronek, Supervisory Patent Examiner, can be reached at (571) 272-9047.
	
Information regarding the status of the application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
/RUSSELL S NEGIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        7 March 2022